Citation Nr: 0820462	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to a temporary 100 percent rating for 
convalescence for residuals of left knee surgery beyond May 
1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to July 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  That decision granted an 
increased rating of 20 percent for residuals of a left knee 
injury with degenerative joint disease, effective January 30, 
2004; granted a temporary 100 percent rating for treatment 
necessitating convalescence for the left knee surgery, 
effective March 4, 2004; and granted a 20 percent rating on 
May 1, 2004.  The veteran appealed the evaluation assigned 
and the length of the period of convalescence.  

In April 2008, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.  The Board notes that although the 
undersigned agreed to hear testimony regarding the veteran's 
increased rating claim for his service-connected residuals of 
a left knee injury with degenerative joint disease and left 
knee instability, it was clearly explained at the outset of 
the hearing that no determination had yet been made regarding 
whether the Board actually had jurisdiction over the issue.  
The veteran was told that a determination as to whether the 
Board could even consider the issue would be made at a later 
time.  As will be explained, the Board has determined that it 
does not have jurisdiction over that matter.

In this regard, in the veteran's VA Form-9, he stated, "I 
hope that the VA will reexamine the evidence that I have 
obtained and increase my disability to 30 percent for my left 
knee."  Thereafter, in a December 2005 rating decision, the 
RO granted a separate 20 percent rating for left knee 
instability, bringing the evaluation for his left knee to a 
combined 40 percent rating.  The veteran was notified of this 
decision in a January 2006 letter, which also informed the 
veteran that the increase constitutes a total grant of 
benefits sought on appeal on this issue, and that the appeal 
was considered resolved.  The letter further states, "We 
will take no further action on this issue unless you express 
dissatisfaction with this decision."  The veteran did not 
file a notice of disagreement with respect to that matter.

The veteran's substantive appeal specifically stated that he 
was seeking a 30 percent evaluation for his left knee.  A 
claimant is generally presumed to be seeking the maximum 
evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 
39 (1993). However, a claimant can choose to limit the appeal 
to a claim for less than the maximum rating.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994).  In this case, the veteran has limited 
his appeal.  Thus, the RO's grant of an evaluation in excess 
of 30 percent for his left knee disabilities satisfied the 
appeal, and the matter has been resolved.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Consequently, the issue on appeal is limited to that listed 
on the cover page. 


FINDING OF FACT

At the April 2008 Travel Board hearing, prior to the 
promulgation of a decision in this appeal, the appellant 
stated that he desired to withdraw from appellate status the 
issue of entitlement to a temporary 100 percent rating for 
convalescence for residuals of left knee surgery beyond May 
1, 2004.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction to decide the issue of entitlement to 
a temporary 100 percent rating for convalescence for 
residuals of left knee surgery beyond May 1, 2004.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  

A Substantive Appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  At 
the April 2008 Travel Board hearing before the undersigned, 
the veteran expressed his desire to withdraw his appeal for 
the claim of entitlement to a temporary 100 percent rating 
for convalescence for residuals of left knee surgery beyond 
May 1, 2004.  Having met the requirements of 38 C.F.R. § 
20.204, the appellant has effectively removed this issue from 
appellate status.  Accordingly, the Board does not have 
jurisdiction to decide the appeal.  


ORDER

The appeal for entitlement to a temporary 100 percent rating 
for convalescence for residuals of left knee surgery beyond 
May 1, 2004, is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


